722 N.W.2d 887 (2006)
COUNTY OF CRAWFORD and County of Kalkaska, Plaintiffs-Appellants,
v.
COUNTY OF OTSEGO, Defendant-Appellee.
Docket No. 128880. COA No. 254180.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision on remand in 46th Circuit Trial Court v. Crawford County (Court of Appeals Docket Nos. 246823, 248593 and 251390). After 46th Circuit Trial Court v. Crawford County is decided on remand, the Court of Appeals shall reconsider whether Otsego County is entitled to reimbursement for any attorney fees paid on behalf of the 46th Circuit Trial Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
The motions for immediate consideration and for peremptory reversal are DENIED. The remaining motions for miscellaneous relief are GRANTED. A public question being involved, and in light of the relationships between the parties, no costs are awarded.
MARILYN J. KELLY, J., would deny leave to appeal.